United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                 ________________

                                    No. 06-1530
                                 ________________

United States of America,                  *
                                           *
             Appellee,                     *
                                           *      Appeal from the United States
      v.                                   *      District Court for the
                                           *      Southern District of Iowa.
Cynthia Collette Vandry,                   *
                                           *          [UNPUBLISHED]
             Appellant.                    *

                                 ________________

                                 Submitted: January 11, 2007
                                     Filed: January 29, 2007
                                 ________________

Before MURPHY, HANSEN, and SMITH, Circuit Judges.
                        ________________

PER CURIAM.

      Cynthia Collette Vandry appeals the district court's1 denial of her Rule 35(b)
motion to reduce her sentence. Assuming excusable neglect exists to pardon the
untimeliness of her notice of appeal, we affirm the district court's denial of Vandry's
motion. "There is no provision in Rule 35(b) of the Federal Rules of Criminal
Procedure for a motion by a defendant for a reduction based upon a claim of
substantial assistance to the [G]overnment." United States v. Palmer, 297 F.3d 760,

      1
      The Honorable Ronald E. Longstaff, United States District Judge for the
Southern District of Iowa.
768 (8th Cir. 2002), cert. denied, 537 U.S. 1143, cert. denied, 537 U.S. 1213, and cert.
denied, 538 U.S. 937 (2003). To the extent Vandry argues that the Government
should have filed a Rule 35(b) motion, she has failed to make a "substantial threshold
showing" that the Government's refusal to file the motion, which was left to the
Government's sole discretion in the plea agreement, was based on an unconstitutional
motive, and the Government’s refusal is therefore not subject to judicial review. See
United States v. Marks, 244 F.3d 971, 975 (8th Cir. 2001). The district court's
judgment is affirmed. See 8th Cir. R. 47B.
                        ______________________________




                                          -2-